    Case: 1:18-cr-00847 Document #: 3 Filed: 12/11/18 Page 1 of 1 PageID #:44                       a/
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS


       United States of America
                      Plaintiff(s)

                                                           Case   No:   l8 CR 847

                                                            Magistrate Judge Susan E. Cox

       Fernando Gomez
                   Defendant(s)



                                            ORDER

Removal Proceeding Held. Defendant appear in response to arrest on l2llll20l8 at 9:35 a.m.
Robert Rascia appeared on behalf of the Defendant as private counsel. Defendant informed of his
constitutional rights. Defendant informed of the charges against him and of the possible sentence
and fine if convicted of those charges. Defendant waived identity hearing. Government's oral
motion for the Defendant to be removed in custody based on risk of flight and danger to the
community is entered and continued. Detention hearing is set for l2ll3l20l8 at 2:00 p.m. in
Courtroom 1025. Defendant shall remain in federal custody.

(Time:00:25)




Date: 12/lll20l8
                                             U.S. Magistrate Judge, Susan E. Cox
